UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4144


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARQUEL MICHAEL CUNNINGHAM,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:17-cr-00134-FDW-DSC-15)


Submitted: March 18, 2021                                         Decided: March 22, 2021


Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Chiege Ojugo Kalu Okwara, Charlotte, North Carolina, for Appellant. Amy Elizabeth Ray,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marquel Michael Cunningham pled guilty, pursuant to a plea agreement, to

conspiracy to participate in racketeering activity, in violation of 18 U.S.C. §§ 1962(d),

1963(a), and was sentenced to 180 months in prison. On appeal, Cunningham’s counsel

has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), stating there

are no meritorious issues, but suggesting that defense counsel rendered constitutionally

deficient performance. Cunningham has not filed a pro se supplemental brief, despite

receiving notice of his right to do so, and the Government has declined to file a response

brief. We affirm.

       Appellate counsel suggests that plea counsel provided constitutionally ineffective

assistance by failing to review discovery with Cunningham before allowing Cunningham

to plead guilty. Unless the record conclusively establishes that counsel rendered ineffective

assistance, however, such claims are not cognizable on direct appeal. United States v.

Faulls, 821 F.3d 502, 507-08 (4th Cir. 2016). Because the record does not conclusively

establish that counsel rendered ineffective assistance, we decline to address this claim on

direct appeal. Thus, Cunningham’s argument is more appropriately raised, if at all, in a 28

U.S.C. § 2255 motion. See United States v. Jordan, 952 F.3d 160, 163 n.1 (4th Cir. 2020),

cert. denied, No. 20-256, 2021 WL 78100 (U.S. Jan. 11, 2021). We express no opinion as

to the merits of Cunningham’s ineffective assistance of counsel claim.

       In accordance with Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This court

requires that counsel inform Cunningham, in writing, of the right to petition the Supreme

                                             2
Court of the United States for further review. If Cunningham requests that a petition be

filed, but counsel believes that such a petition would be frivolous, then counsel may move

in this court for leave to withdraw from representation. Counsel’s motion must state that

a copy thereof was served on Cunningham. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3